oO oa NN Oo om F&F HO DY =

= ll eek
Ny =| Oo

13
14
15
16
Lt
18
19
20
21
22
23
24
25
26
ae
28

Case 2:20-cv-01379-FMO-JEM Document 26 Filed 05/12/20 Page 1of1 Page ID #:175

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

3G PRODUCTIONS, INC.,
Plaintiff,

Case No. CV 20-1379 FMO (JEMx)
V. JUDGMENT
BEAUTYCON MEDIA, INC.,

Defendant.

)
)
)
)
)
)
)
)
)
)
)

 

Pursuant to the court’s Order Re: Motion for Default Judgment, IT IS ADJUDGED THAT:

1. Defendant Beautycon Media, Inc. shall pay plaintiff the total amount of $282,923.20,
which is comprised of the following: (a) unpaid balance of $257,652.00; (b) interest on the unpaid
balance of $2,722.50; (c) liquidated damages in the amount of $12,880.60; (d) attorney’s fees in
the amount of $9,065.10; and (e) litigation costs in the amount of $603.00.

2. Plaintiff shall serve defendant with a copy of this Judgment in such a manner as to make
it operative in any further proceedings.

Dated this 12th day of May, 2020.

/s/
Fernando M. Olguin
United States District Judge

 

 

 
